Haskell, J.
Assumpsit against two defendants upon their joint promissory note. Plaintiff read in evidence, subject to exception, a promissory note beginning: “We promise to pay,” and signed, “The Sanitary Milk Co. T. A. Huston, Trs.” This was the several note of the Milk Company, and not the joint note of the company and its treasurer. Draper v. Mass. Steam Heating Co., 5 Allen, 338; Miller v. Roach, 150 Mass, 140. The note was there*549fore inadmissible under tbe count that misdescribed it, for that describes a joint note, while the note admitted was a several note. Atkins v. Brown, 59 Maine, 90.
Under the money count the plaintiff might recover of the Milk Company, as he seems to have taken its several note in payment of his debt. This he may do by force of R. S., c. 82, § 84. “In actions of contract against more than one defendant, the jury may return a separate verdict as to each defendant, or as to two or more defendants jointly, and judgments shall be entered accordingly.” Smith v. Loomis, 72 Maine, 51 ; Castle v. Belfast Foundry Co., 72 Maine, 167.
The judge allowed the jury to determine in what capacity the defendant Huston signed the note. This was error. The note speaks for itself. The verdict was against both defendants. It should have been against the Milk Company only.

Motion and exceptions sustained.